Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
United States Patent and Trademark Office

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/343,936, filed 1/15/2015, which is a continuation as discussed in the specification.
The application data sheet incorrectly claims domestic benefit to application 16/829,650.  The ADS must be corrected to claim benefit to application 16/829,560.  
Claims 1-43 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2021 is being considered by the examiner.

Claim Objections
Claim 34 is objected to because of the following informalities: in line 1, “said at least coupling” should be “said at least one coupling”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is not clear how the “coupling”, in line 1, is related to “a coupling” in line 3.
In claim 1, it is not clearly defined if the support beam is part of the claimed invention or not. For example, in line 1, “for use with at least one support beam” is a functional recitation of the beam, and lines 4, “surfaces that become positioned in
operative relationship”.
In claim 35, line 4, “the internal walls” has no antecedent basis.
In claim 41, “at least one fastener” in lines 2 and 3 render the claim indefinite as to whether the features are the same or different features.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-23, 26-27, 30-31,34-38 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller(U.S. Pat. Appl. Publ. 2017/0097030).
Keller discloses a universal reinforcement coupling(10, 10’, see Figs. 1 and 12) for use with at least one support beam(12, see Fig. 14) used in building a structure(see Fig. 14), comprising:
a coupling(10, 10’) for inserting into said at least one support beam(12, see Figs. 13-14), said coupling comprising a plurality of coupling surfaces(see Figs 1 and 12) that become positioned in operative relationship with a plurality of internal surfaces(see Figs. 13-14) of said at least one support beam(see Figs. 13-14); and
said at least one support beam(12) being adapted and sized to receive said coupling(Figs. 13-14).
Regarding claim 15, Keller discloses a building system(see Figs. 13-14) comprising:
at least one support beam(12, see Figs. 13-14) having a plurality of beam walls defining a plurality of internal wall surfaces, respectively, that cooperate to define a beam aperture(see Figs. 2 and 4-5 and para. [0028], the beam receives the coupling thereby defining an aperture in the beam meeting the claim limitation); and
at least one coupling(10, 10’) adapted and dimensioned to be received in said beam aperture(see Figs. 13-14), said at least one coupling(10, 10’) comprising a plurality of coupling surfaces(see Figs. 1 and 12) that become positioned in operative relationship with said plurality of internal wall surfaces(see Figs. 2, 4-5 and 13-14), respectively, of said at least one support beam to facilitate enhancing a performance or characteristic of said at least one support beam(the coupling 10, 10’ provides at least some support and meets the functional claim limitation).
Regarding claim 35, Keller discloses a coupler(10, 10’) for use with at least one support beam(12) of a building structure(see Figs. 13-14), said coupler comprising:
a body having at least a portion that is sized and adapted to fit into at least one end of said at least one support beam and to engage the internal walls thereof in order to buttress or support said at least one support beam(see Figs. 13-14); said body comprising a web(68) having a first flange(60) on a first end of said web anda second flange(64) on a second end of said web; said first and second flanges each having a primary flange surface(60) and at least one flange wall surface(between 60 and 72, see Fig. 1) integrally or monolithically formed with said primary flange surface; and said at least one first flange wall surface being generally perpendicular to said primary flange surface(see Fig. 1).
Regarding claims 2, 16, and 36, Keller discloses the universal reinforcement coupling as recited in claims 1,15 and 35, wherein said coupling(10, 10’) is a corner coupler, a splicing coupler and a support coupler(the coupling is considered a corner coupling, a splicing coupling and a support coupler in that it provides at least a corner coupling, some support to the beam and splices 2 beams together, see Figs. 13- 14).
Regarding claims 3, 17 and 37, Keller discloses the universal reinforcement coupling as recited in claims 2, 15 and 36 wherein said corner/support/splicing coupler(10, 10’) has at least a portion that is generally in the shape of an | in cross-section(see Figs. 1 and 12).
Regarding claim 4, Keller discloses the universal reinforcement coupling as recited in claim 2 wherein said coupling(10, 10’) comprises at least a portion generally shaped as an | in cross-section and has a first flange(60), a generally opposing second flange(64) and a web(68) for joining said first and second flanges, said first and second flanges being generally U-shaped in cross section(see Figs. 1 and 12).
Regarding claim 6, Keller discloses the universal reinforcement coupling as recited in claim 1 wherein said coupling(10, 10’) comprises a web(68) and a first flange(60) located on a first end of said web and a second flange(64) located on a second end of said web, each of said first and second flanges being generally perpendicular to said web and generally parallel to each other(see Fig. 1);
at least one of said first flange or said second flange having a flange wall(adjacent 72) that extends generally parallel to said web.
Regarding claim 7, Keller discloses the universal reinforcement coupling as recited in claim 6 wherein at least one of said first flange or said second flange has a plurality of flange walls(adjacent 72) that extend generally parallel to said web and cooperate with a generally planar portion of said first flange or a generally planar portion of said second flange define a general U-shape in cross-section at each end of said web, said general U-shape of said first flange being generally opposed to said general U-shape of said second flange(see Fig. 1).
Regarding claim 8, Keller discloses the universal reinforcement coupling as recited in claim 1 wherein said coupling is sized and adapted to received inside an end of said at least one support beam.
Regarding claim 9, Keller discloses the universal reinforcement coupling as recited in claim 1 wherein said coupling(10, 10’) comprises a beam generally shaped as an I-beam having a first flange(60) and a generally opposing second flange(64), said first and second flanges each being generally U-shaped in cross section and each comprising a flange having a first flange wall(adjacent 72, see Fig. 1), a second flange wall and a joining flange portion for joining said first and second flange walls(see Fig. 1), said first and second flange walls having at least one wall surface that becomes generally opposed and adjacent to a first internal beam wall surface and a second internal beam wall surface, respectively(the coupling is inserted into the beam and therefore meets the claim limitation).
Regarding claim 10, Keller discloses the universal reinforcement coupling as recited in claim 1 wherein at least a portion of said coupling generally defines an I- beam in cross-section, said coupling being generally L-shaped and defines a corner coupling for coupling said at least one support beam to a second support beam such that their axes are not co-axial(see Fig. 1).
Regarding claim 11, Keller discloses the universal reinforcement coupling as recited in claim 10 wherein at least a portion of said coupling generally defines an I- beam shape in cross-section having a first end that is received in said I-beam and a second end that is fixed or mounted to a support surface, said first end being dimensioned and adapted for receipt in said at least one support beam (the other beam 12 is considered a surface and meets the claim limitation).
Regarding claim 12, Keller disclose the universal reinforcement coupling as recited in claim 1, wherein said coupling is a splicing coupler and at least a portion of said coupling comprises a first flange and a generally opposing second flange, said coupling being adapted to splice and support said at least one support beam to a second support beam such that their axes are coaxial and define an elongated beam( the coupling is capable of performing the function and is considered to meet the functional claim limitation).
Regarding claim 13, Keller disclose the universal reinforcement coupling as recited in claim 1 wherein a beam is capable of being used to receive the coupling.
Therefore, at least one support beam comprising an internal beam structure extending at least part of a length into said at least one support beam, at least a portion of said coupling having a predetermined shape to cooperate with at least one internal surface of said at least one support beam to define an aperture into which said internal beam structure may be received is capable of being used with the coupling meeting the functional claim limitation.
Regarding claim 14, Keller discloses a universal reinforcement coupling(10, 10’, see Figs. 1 and 12) as recited in claim 13, wherein at least a portion of said coupling generally has a first flange(60) and a generally opposing second flange(64), said first and second flanges(60, 64) having at least one recessed area, beveled corner or edge adapted to cooperate with at least one wall of said the at least one support beam to define an internal channel(the flanges of Keller are basically U-shaped overall and have

an edge in the same manner as applicant's first and second flanges. Although Keller does not disclose a beveled corner, it does teach a recess OR an edge. The recess is defined by the in-turned portions of the sidewalls 60 or 64 near where 70 is pointing or where the free end 84 is. These are also edges that when inserted into a beam, will define an internal channel).
Regarding claim 18, Keller discloses the building system as recited in claim 15 wherein at least a portion of said at least one coupling(10, 10’) has at least a portion that is generally shaped like an I-beam having a first flange(60, see Fig. 1), a generally opposing second flange(64) and a web(68) coupling said first and second flanges, said first and second flanges being generally U-shaped in cross section and each comprising a first flange wall and a second flange wall(walls are located between 72 and 60/64) and flange joining portion(60/64) for joining said first and second flange walls;
said plurality of internal wall surfaces comprising a first internal beam wall surface, a second internal beam wall surface and a third internal beam wall surface(internal surfaces of beam(12); and
said first and second flange walls each having at least one surface that becomes generally opposed or adjacent to said first internal beam wall surface and said second internal beam wall surface, respectively, said flange joining portion becoming generally opposed or adjacent said third internal beam wall surface(the coupling fits within the beam and meets the claim limitation).
Regarding claim 19, Keller discloses the building system as recited in claim 15 wherein at least a portion of said at least one coupling(10, 10’) defines an I-beam

Application/Control Number: 16/829,560 Page 10 Art Unit: 3633 configuration in cross-section(see Figs. 1 and 12) and said at least one coupling is generally L-shaped to define a corner coupling(see Figs. 1 and 12) for coupling said at least one support beam(12) to a second beam(12).
Regarding claim 20, Keller discloses the building system as recited in claim 15 wherein said at least one coupling(10, 10’) is a support coupling having a first end having at least a portion that defines a generally I- beam shape(see Figs. 1 and 12) that is received in said at least one support beam(12) and a second end that is fixed or mounted to a support surface(the other beam 12 is considered a surface and meets the claim limitation).
Regarding claim 21, Keller discloses the building system as recited in claim 15 wherein said at least one coupling(10, 10’) has a first flange(60, see Fig. 1) and a generally opposing second flange(64), at least one of said first and second flanges being generally U-shaped in cross section(see Figs. 1 and 12), said at least one coupling being a splice coupling adapted to splice together said at least one support beam(12, see Figs. 13-14) to a second support beam(12).
Regarding claim 22, Keller discloses the building system as recited in claim 15 wherein said at least one support beam(12) comprises an internal beam structure(ribs 24 and channels 22) extending at least part of a length of said at least one support beam(see Fig. 3), said at least one coupling(10) having a predetermined shape to cooperate with at least one of said plurality of internal wall surfaces of said at least one support beam to define an aperture(space between the beam and coupling) into which said internal beam structure(22, 24) may be received.
Regarding claim 23, Keller discloses the building system as recited in claim 22 wherein said internal beam structure is a retaining channel or spline groove(22).
Regarding claim 26, Keller discloses the building system as recited in claim 15 wherein said at least one coupling comprises an I-beam and has a first portion(60/62/64) and a second portion(90/92/94); a dimension or size of at least one of said first portion or said second portion being selected in response to a dimension or size of said at least one support beam(the coupling fits in the beam and is therefore considered to meet the functional claim limitation).
Regarding claim 27, Keller discloses the building system as recited in claim 15 wherein said at least one coupling(10, 10’) comprises a first portion(60/62/64) having a first axis and a second portion(90/92/94) having a second axis, said first and second axes being angled a predetermined angle with respect to each other(see Fig. 1).
Regarding claim 30, Keller discloses the building system as recited in claim 15 wherein a length of said at least one support beam(12) is directly related to at least one dimension of at least a portion of said at least one coupling(10, 10’) that is received in said at least one support beam(the coupling and beam have dimensions related to one another and considered to meet the claim limitation).
Regarding claim 31, Keller discloses the building system as recited in claim 15 wherein said at least one coupling is a corner coupler dimensioned and adapted to provide a corner coupling of said at least one support beam having a coupling strength that eliminates a need for any cable tie downs(the system does not require tie downs and meets the claim limitation).
Regarding claim 34, Keller discloses the building system as recited in claim 15 wherein said at least one coupling(10,10’) comprises an insert end for inserting into at least one of said at least one support beam(12) and a mounting end for mounting to a surface or substrate(the end beam b is considered a surface and meets the claim limitation).
Regarding claim 38, Keller discloses the coupler as recited in claim 35 wherein each of said at least one flange wall surface(between 60 and 72, and between 64 and 72) comprises a first flange wall(between 60 and 72) and a second flange wall(between 64 and 72), both of which project from said primary flange surface(60/64), said primary flange surface and said at least one first and second flange wall surfaces cooperate to define a general U-shape(see Fig. 1).
Regarding claim 43, Keller discloses a building system comprising: at least one support beam(12) having a plurality of beam walls defining a plurality of internal wall surfaces(receiving coupling 10, 10’, see Figs. 13-14), respectively, that cooperate to define a beam aperture(the coupling is received in the beam and therefore the beam inherently has an aperture); and
at least one coupling(10, 10’, see Figs. 1 and 12) adapted and dimensioned to be received in said beam aperture(see Figs. 13-14), said at least one coupling comprising a plurality of coupling surfaces that become positioned in operative relationship with said plurality of internal wall surfaces, respectively, of said at least one support beam to facilitate enhancing a performance or characteristic of said at least one support beam(the coupling adding strength to the beam meeting the claim limitation);
said at least one coupling(10, 10’) increasing an operation performance of said at least one support beam, thereby reducing or eliminating a need for cable tie- downs(the system does not require tie downs and meets the functional claim limitation).

Claim(s) 1-3, 8, 10, 15-17, 26, 28, 30, 34 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diemer(3,831,336).
Diemer discloses a universal reinforcement coupling(c, see Figs. 1-2) for use with at least one support beam(b) used in building a structure(see Fig. 1), comprising:
a coupling(c) for inserting into said at least one support beam(see Figs. 1 and 5), said coupling comprising a plurality of coupling surfaces(see Fig. 2) that become positioned in operative relationship with a plurality of internal surfaces(see Fig. 5) of said at least one support beam(see Fig. 5); and
said at least one support beam(b) being adapted and sized to receive said coupling(Figs. 1 and 5). 
Regarding claim 15, Diemer discloses a building system(see Fig. 1) comprising
at least one support beam(b’, see Fig. 3) having a plurality of beam walls defining a plurality of internal wall surfaces, respectively, that cooperate to define a beam aperture(see Figs. 3 and 5); and 
at least one coupling(c, see Fig. 2) adapted and dimensioned to be received in said beam aperture(see Fig. 5), said at least one coupling(c) comprising a plurality of coupling surfaces(see Fig. 2) that become positioned in operative relationship with said plurality of internal wall surfaces(see Fig. 5), respectively, of said at least one support beam to facilitate enhancing a performance or characteristic of said at least one support beam(the coupling c provides at least some support and meets the functional claim limitation). 
Regarding claims 2 and 16, Diemer discloses the universal reinforcement coupling as recited in claims 1 and 15 wherein said coupling is a corner coupler, a splicing coupler and a support coupler(the coupling is considered a corner coupling, a splicing coupling and a support coupler in that it provides at least a corner coupling, some support to the beam and splices 2 beams together, see Figs. 1 -2). 
Regarding claims 3 and 17, Diemer discloses he universal reinforcement coupling as recited in claims 2 and 15, wherein said corner/support/splicing coupler(c) has at least a portion that is generally in the shape of an | in cross- section(see Fig. 2).
Regarding claim 8, Diemer discloses the universal reinforcement coupling as recited in claim 1 wherein said coupling is sized and adapted to received inside an end of said at least one support beam.
Regarding claim 10, Diemer discloses the universal reinforcement coupling as recited in claim 1 wherein at least a portion of said coupling generally defines an I- beam in cross-section, said coupling being generally L-shaped and defines a corner coupling for coupling said at least one support beam to a second support beam such that their axes are not co-axial(see Fig. 2).
Regarding claim 26, Diemer discloses the building system as recited in claim 15 wherein said at least one coupling comprises an I-beam and has a first portion and a second portion(see Fig. 2); a dimension or size of at least one of said first portion or said second portion being selected in response to a dimension or size of said at least one support beam(the coupling fits in the beam and is therefore considered to meet the functional claim limitation).
Regarding claim 28, Diemer discloses the building system as recited in claim 15 wherein said building system comprises at least one fastener(u, see Fig. 5) for securing said at least one support beam(b) to said at least one coupling(c, see Figs. 2 and 5), said at least one fastener passing through only one of said plurality of beam walls before engaging said at least one coupling and does not pass through another of said at least one of said plurality of beams walls(see Fig. 5).
Regarding claim 30, Diemer discloses the building system as recited in claim 15 wherein a length of said at least one support beam is directly related to at least one dimension of at least a portion of said at least one coupling that is received in said at least one support beam(the coupling and beam have dimensions related to one another and considered to meet the claim limitation).
Regarding claim 34, Diemer discloses the building system as recited in claim 15 wherein said at least one coupling(c) comprises an insert end for inserting into at least one of said at least one support beam(b) and a mounting end for mounting to a surface or substrate(the end beam b is considered a surface and meets the claim limitation).
Regarding claim 43, Diemer discloses a building system comprising:
at least one support beam(b) having a plurality of beam walls defining a plurality of internal wall surfaces(see Figs. 3 and 5), respectively, that cooperate to define a beam aperture(see Fig. 5); and
at least one coupling(c, see Figs. 1-2 and 5) adapted and dimensioned to be received in said beam aperture(see Fig. 5), said at least one coupling comprising a plurality of coupling surfaces that become positioned in operative relationship with said plurality of internal wall surfaces, respectively, of said at least one support beam to facilitate enhancing a performance or characteristic of said at least one support beam(see Fig. 5, the coupling adding strength to the beam meeting the claim limitation);
said at least one coupling(c) increasing an operation performance of said at least one support beam, thereby reducing or eliminating a need for cable tie- downs(the system does not6 require tie downs and meets the functional claim limitation).

Claim(s) 1-3, 8, 12, 15-17, 26, 28-30, 34 and 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedemann(1,788,096).
Friedemann discloses a universal reinforcement coupling(23, see Fig. 2) for use with at least one support beam(ll’) used in building a structure(see Fig. 1), comprising:
a coupling(23, see Fig. 2) for inserting into said at least one support beam(11’, see Fig. 2), said coupling comprising a plurality of coupling surfaces(see Fig. 2) that become positioned in operative relationship with a plurality of internal surfaces(areas of recess of 11’) of said at least one support beam(see Fig. 2); and
said at least one support beam(11’) being adapted and sized to receive said coupling(23, see Fig. 2).
Regarding claim 15, Friedemann discloses a building system(see Fig. 1) comprising:
at least one support beam(11’, see Fig. 2) having a plurality of beam walls defining a plurality of internal wall surfaces, respectively, that cooperate to define a beam aperture(see Fig. 2); and
at least one coupling(23, see Fig. 2) adapted and dimensioned to be received in said beam aperture(see Fig. 2), said at least one coupling(23) comprising a plurality of coupling surfaces(see Fig. 2) that become positioned in operative relationship with said plurality of internal wall surfaces(see Fig. 2), respectively, of said at least one support beam to facilitate enhancing a performance or characteristic of said at least one support beam(the coupling 23 provides at least some support and meets the functional claim limitation).
Regarding claims 2 and 16, Friedemann discloses the universal reinforcement coupling as recited in claims 1 and 15 wherein said coupling is a corner coupler, a splicing coupler or a support coupler(the coupling is considered a splicing coupling and
a support coupler in that it provides at least some support to the beam and splices 2 beams together, see Fig. 2).
Regarding claims 3 and 17, Friedemann discloses he universal reinforcement coupling as recited in claims 2 and 15, wherein said support/splicing coupler(23) has at least a portion that is generally in the shape of an | in cross-section(see Fig. 2).
Regarding claim 8, Friedemann discloses the universal reinforcement coupling as recited in claim 1 wherein said coupling is sized and adapted to received inside an end of said at least one support beam.
Regarding claim 12, Friedemann discloses the universal reinforcement coupling as recited in claim 1 wherein said coupling(23, see Fig. 2) is a splice coupling and at least a portion of said coupling comprises a first flange and a generally Opposing second flange, said coupling being adapted to splice and support said at least one support beam to a second support beam such that their axes are coaxial and define an elongated beam(see Fig. 2).
Regarding claim 26, Friedemann discloses the building system as recited in claim 15 wherein said at least one coupling comprises an I-beam and has a first portion and a second portion(flanges, see Fig. 2); a dimension or size of at least one of said first portion or said second portion being selected in response to a dimension or size of said at least one support beam(the coupling fits in the beam and is therefore considered to meet the functional claim limitation).
Regarding claim 28, Friedemann discloses the building system as recited in claim 15 wherein said building system comprises at least one fastener(23’) for securing said at least one support beam to said at least one coupling(see Fig. 2), said at least one fastener passing through only one of said plurality of beam walls before engaging said at least one coupling and does not pass through another of said at least one of said plurality of beams walls(see Fig. 2).
Regarding claim 29, Friedemann discloses the building system as recited in claim 28 wherein said at least one fastener(23’) comprises a plurality of fasteners and said plurality of beam walls defines a plurality of fascia walls and a plurality of nonfascia or end walls, each of said plurality of fasteners comprising being mounted in one of said plurality of non-fascia or end walls and not any of said plurality of fascia walls(the coupling 23’ is attached to the beam via fasteners on opposite walls of the system, therefore the claim limitations are met, the terms “ end walls” and fascia walls” lends no structural limitations to the claims and considered met by the system of Friedemann).
Regarding claim 30, Friedemann discloses the building system as recited in claim 15 wherein a length of said at least one support beam is directly related to at least one dimension of at least a portion of said at least one coupling that is received in said at least one support beam(the coupling and beam have dimensions related to one another and considered to meet the claim limitation).
Regarding claim 34, Friedemann discloses the building system as recited in claim 15 wherein said at least one coupling(23’) comprises an insert end for inserting into at least one of said at least one support beam(11’) and a mounting end for mounting to a surface or substrate(the upper support beam 11’ is considered a surface and meets the claim limitation).
Regarding claim 41, Friedemann discloses a building system(see Fig. 1) comprising:
at least one fastener(23’) for securing at least one support beam(11’5) to at least one coupling(23, see Fig. 2), at least one fastener passing through only one of at least one plurality of beam walls before engaging said at least one coupling and does not pass through another of said at least one of said plurality of beam walls(see Fig. 2).
Regarding claim 42, Friedemann discloses the building system as recited in claim 41 wherein said at least one fastener(23’) comprises a plurality of fasteners(see Fig. 2) and said plurality of beam walls defines a plurality of fascia walls and a plurality of non-fascia or end walls, each of said plurality of fasteners comprising being mounted in one of said plurality of non-fascia or end walls and not any of said plurality of fascia walls(the coupling 23’ is attached to the beam via fasteners on opposite walls of the system, therefore the claim limitations are met, the terms “ end walls” and fascia walls” lends no structural limitations to the claims and considered met by the system of Friedemann).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 24-25 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Bowron(9,458,619).
Regarding claim 5, Keller discloses the universal reinforcement coupling of claim 4, wherein the first and second flanges are generally U shaped in cross section.
Regarding claim 25, Keller discloses building system of claim 15, wherein said at least one coupling comprises at least a portion having a general shape of an I-beam with a first flange and a second flange.
Regarding claim 39, Keller discloses the universal reinforcement coupling of claim 38.
Keller lacks the flanges having at least one beveled/angled/curved corner or edge.
Bowron discloses a coupling(20, 11, see Figs. 1 and 3) with an | shape with flanges and a web therebetween and beveled corners, and a beam(41) receiving the coupling.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the corners of Keller, with beveled corners as disclosed by Bowron, given that the simple substitution of one known element for another would obtain the predictable results of the strong connection between the coupling and beam(s).
Regarding claim 40, Keller and Bowron disclose the coupler as recited in claim 39 wherein said beveled, angled or curved wall surface is capable of cooperating with at least one internal surface of said the at least one support beam to define an elongated aperture for accommodating or receiving an internal beam structure of said the at least one support beam (the coupling with the beveled surface is capable of cooperating with a beam and considered to meet the functional claim limitation).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Keller over Teffenhart(U.S. Pat. App. Publ. 2009/0178360).
Keller discloses building system of claim 15, but lacks the use of a spline joint.
Teffenhart discloses that it is known to use spline grooves on a beam to attach a screen(see Fig. 4).
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the frame of Keller with a spline groove, as disclosed by Teffenhart, in order to have provided the capability of having a screen over the window/material given the intended use of system and the specific design requirements thereof. The specific location of the spline grooves is considered a feature best determined by a skilled artisan given the intended use of the system and the design requirements thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,072,922. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth:
Application Claims				Patent claims
A universal reinforcement coupling for use with at least one support beam used in building a structure, comprising: a coupling for inserting into said at least one support beam, said coupling comprising a plurality of coupling surfaces that become positioned in operative relationship with a plurality of internal surfaces of said at least one support beam; and said at least one support beam being adapted and sized to receive said coupling.
8. The universal reinforcement coupling as recited in claim 1 wherein said coupling is sized and adapted to received inside an end of said at least one support beam.
    1. A universal reinforcement coupling for use with at least one support beam used in building a structure for supporting a wall or screen, comprising: a coupling for inserting into said at least one support beam, said coupling comprising a plurality of coupling surfaces that become positioned in operative relationship with a plurality of internal surfaces of said at least one support beam; and said at least one support beam being adapted and sized to receive said coupling; wherein said coupling comprises a first flange, a generally opposing second flange and a rib for joining said first and second flanges, each of said first and second flanges having at least one flange wall that becomes at least partially situated adjacent to at least one of said internal surfaces of said at least one support beam and having a predetermined shape to cooperate with said at least one of said internal surfaces of said at least one support beam to define an aperture adapted to receive a beam structure; wherein said coupling is situated in said at least one support beam and defines the structure, said structure generally defining a frame for supporting said wall or screen.
2. The universal reinforcement coupling as recited in claim 1 wherein said coupling is a corner coupler, a splicing coupler or a support coupler.
          13. A building system comprising: at least one support beam used in building a structure for supporting a wall or screen, said at least one support beam having a plurality of beam walls defining a plurality of internal wall surfaces, respectively, that cooperate to define a beam aperture; and at least one coupling adapted and dimensioned to be received in said beam aperture, said at least one coupling comprising a plurality of coupling surfaces that become positioned in operative relationship with said plurality of internal wall surfaces, respectively, of said at least one support beam to facilitate enhancing a performance or characteristic of said at least one support beam wherein said at least one coupling is a corner coupler, a splicing coupler or a support coupler; wherein said at least one coupling comprises a first flange, a generally opposing second flange and a web for joining said first and second flanges, each of said first and second flanges having at least one flange wall that becomes at least partially situated adjacent to at least one  cooperate with said at least one of said internal surfaces of said at least one support beam to define an aperture adapted to receive a beam structure; wherein said at least one coupling is situated in said at least one support beam and defines the structure, said structure generally defining a frame for supporting said wall or screen.
3. The universal reinforcement coupling as recited in claim 2, wherein each of said support coupler, said splicing coupler and said corner coupler have at least a portion that is generally in the shape of an I in cross-section.
    2. The universal reinforcement coupling as recited in claim 1, wherein each of said support coupler, said splicing coupler and said corner coupler have at least a portion that is generally in the shape of an I in cross-section.
4. The universal reinforcement coupling as recited in claim 2 wherein said coupling comprises at least a portion generally shaped as an I in cross-section and has a first flange, a generally opposing second flange and a web for joining said first and second flanges, said first and second flanges being generally U-shaped in cross section.
    7. The universal reinforcement coupling as recited in claim 1 wherein said coupling comprises a beam generally shaped as an I-beam having a first flange and a generally opposing second flange, said first and second flanges each being generally U-shaped in cross section and each comprising a flange having a first flange wall, a second flange wall and a joining flange portion for joining said first and second flange walls, said first and second flange walls having at least one wall surface that becomes generally opposed and adjacent to a first internal beam wall surface and a second internal beam wall surface, respectively.
5. The universal reinforcement coupling as recited in claim 4 wherein each of said first and second flanges are generally U-shaped in cross-section and comprise at least one beveled corner.
    3. The universal reinforcement coupling as recited in claim 1 wherein each of said first and second flanges are generally U-shaped in cross-section and comprise at least one beveled corner.
6. The universal reinforcement coupling as recited in claim 1 wherein said coupling comprises a web and a first flange located on a first end of said web and a second flange located on a second end of said web, each of said first and second flanges being generally perpendicular to said web and generally parallel to each other; at least one of said first flange or said second flange having a flange wall that extends generally parallel to said web.
    4. The universal reinforcement coupling as recited in claim 1 wherein said coupling comprises a web and a first flange located on a first end of said web and a second flange located on a second end of said web, each of said first and second flanges being generally perpendicular to said web and generally parallel to each other; at least one of said first flange or said second flange having a flange wall that extends generally parallel to said web.
7. The universal reinforcement coupling as recited in claim 6 wherein at least one of said first flange or said second flange has a plurality of flange walls that extend generally parallel to said web and cooperate with a generally planar portion of said first flange or a generally planar portion of said second flange define a general U-shape in cross-section at each end of said web, said general U-shape of said first flange being generally opposed to said general U-shape of said second flange.
    5. The universal reinforcement coupling as recited in claim 4 wherein at least one of said first flange or said second flange has a plurality of flange walls that extend generally parallel to said web and cooperate with a generally planar portion of said first flange or a generally planar portion of said second flange define a general U-shape in cross-section at each end of said web, said general U-shape of said first flange being generally opposed to said general U-shape of said second flange.
8. The universal reinforcement coupling as recited in claim 1 wherein said coupling is sized and adapted to received inside an end of said at least one support beam.
See claim 1.
9. The universal reinforcement coupling as recited in claim 1 wherein said coupling comprises a beam generally shaped as an I-beam having a first flange and a generally opposing second flange, said first and second flanges each being generally U-shaped in cross section and each comprising a flange having a first flange wall, a second flange wall and a joining flange portion for joining said first and second flange walls, said first and second flange walls having at least one wall surface that becomes generally opposed and adjacent to a first internal beam wall surface and a second internal beam wall surface, respectively.
    7. The universal reinforcement coupling as recited in claim 1 wherein said coupling comprises a beam generally shaped as an I-beam having a first flange and a generally opposing second flange, said first and second flanges each being generally U-shaped in cross section and each comprising a flange having a first flange wall, a second flange wall and a joining flange portion for joining said first and second flange walls, said first and second flange walls having at least one wall surface that becomes generally opposed and adjacent to a first internal beam wall surface and a second internal beam wall surface, respectively.
10. The universal reinforcement coupling as recited in claim 1 wherein at least a portion of said coupling generally defines an I-beam in cross-section, said coupling being generally L-shaped and defines a corner coupling for coupling said at least one support beam to a second support beam such that their axes are not co-axial.
    8. The universal reinforcement coupling as recited in claim 1 wherein at least a portion of said coupling generally defines an I-beam in cross-section, said coupling being generally L-shaped and defines a corner coupling for coupling said at least one support beam to a second support beam such that their axes are not co-axial.
11. The universal reinforcement coupling as recited in claim 10 wherein at least a portion of said coupling generally defines an I-beam shape in cross-section having a first end that is received in said I-beam and a second end that is fixed or mounted to a support surface, said first end being dimensioned and adapted for receipt in said at least one support beam.
    9. The universal reinforcement coupling as recited in claim 8 wherein at least a portion of said coupling generally defines an I-beam shape in cross-section having a first end that is received in said I-beam and a second end that is fixed or mounted to a support surface, said first end being dimensioned and adapted for receipt in said at least one support beam.
12. The universal reinforcement coupling as recited in claim 1 wherein said coupling is a splice coupling and at least a portion of said coupling comprises a first flange and a generally opposing second flange, said coupling being adapted to splice and support said at least one support beam to a second support beam such that their axes are coaxial and define an elongated beam.
  10.  The universal reinforcement coupling as recited in claim 1 wherein said coupling is a splice coupling and at least a portion of said coupling comprises first flange and generally opposing second flange, said coupling being adapted to splice and support said at least one support beam to a second support beam such that their axes are coaxial and define an elongated beam.
13. The universal reinforcement coupling as recited in claim 1 wherein said at least one support beam comprises an internal beam structure extending at least part of a length into said at least one support beam, at least a portion of said coupling having a predetermined shape to cooperate with at least one internal surface of said at least one support beam to define an aperture into which said internal beam structure may be received.
  11. The universal reinforcement coupling as recited in claim 1 wherein said at least one support beam comprises an internal beam structure extending at least part of a length into said at least one support beam, at least a portion of said coupling having a predetermined shape to cooperate with at least one internal surface of said at least one support beam to define an aperture into which said internal beam structure may be received.
14. The universal reinforcement coupling as recited in claim 13 wherein at least a portion of said coupling generally has a first flange and a generally opposing second flange, said first and second flanges having at least one recessed area, beveled corner or edge adapted to cooperate with at least one wall of said at least one support beam to define an internal channel.
  12. The universal reinforcement coupling as recited in claim 11 wherein at least a portion of said coupling has first flange and generally opposing second flange, said first and second flanges having at least one recessed area, beveled corner or edge adapted to cooperate with at least one wall of said at least one support beam to define an internal channel.
15. A building system comprising: at least one support beam having a plurality of beam walls defining a plurality of internal wall surfaces, respectively, that cooperate to define a beam aperture; and at least one coupling adapted and dimensioned to be received in said beam aperture, said at least one coupling comprising a plurality of coupling surfaces that become positioned in operative relationship with said plurality of internal wall surfaces, respectively, of said at least one support beam to facilitate enhancing a performance or characteristic of said at least one support beam.
         16. The building system as recited in claim 15 wherein said at least one coupling is a corner coupler, a splicing coupler or a support coupler.
          13. A building system comprising: at least one support beam used in building a structure for supporting a wall or screen, said at least on support beam having a plurality of beam walls defining a plurality of internal wall surfaces, respectively, that cooperate to define a beam aperture; and at least one coupling adapted and dimensioned to be received in said beam aperture, said at least one coupling comprising a plurality of coupling surfaces that become positioned in operative relationship with said plurality of internal wall surfaces, respectively, of said at least one support beam to facilitate enhancing a performance or characteristic of said at least one support beam wherein said at least one coupling is a corner coupler, a splicing coupler or a support coupler; wherein said at least one coupling comprises a first flange, a generally opposing second flange and a web for joining said first and second flanges, each of said first and second flanges having at least one flange wall that becomes at least partially situated adjacent to at least one  cooperate with said at least one of said internal surfaces of said at least one support beam to define an aperture adapted to receive a beam structure; wherein said at least one coupling is situated in said at least one support beam and defines the structure, said structure generally defining a frame for supportinq said wall or screen.
16. The building system as recited in claim 15 wherein said at least one coupling is a corner coupler, a splicing coupler or a support coupler.
See claim 13.
17. The building system as recited in claim 15 wherein at least a portion of said at least one coupling generally defines an I shape in cross-section adapted and dimensioned to be inserted in said at least one support beam.
         15. The building system as recited in claim 13 wherein at least a portion of said at least one coupling generally defines an I shape in cross-section adapted and dimensioned to be inserted in said at least one support beam.
18. The building system as recited in claim 15 wherein at least a portion of said at least one coupling has at least a portion that is generally shaped like an I-beam having a first flange, a generally opposing second flange and a web coupling said first and second flanges, said first and second flanges being generally U-shaped in cross section and each comprising a first flange wall and a second flange wall and flange joining portion for joining said first and second flange walls; said plurality of internal wall surfaces comprising a first internal beam wall surface, a second internal beam wall surface and a third internal beam wall surface; and said first and second flange walls each having at least one surface that becomes generally opposed or adjacent to said first internal beam wall surface and said second internal beam wall surface, respectively, said flange joining portion becoming generally opposed or adjacent said third internal beam wall surface.
_________________________________
19. The building system as recited in claim 15 wherein at least a portion of said at least one coupling defines an I-beam configuration in cross-section and said at least one coupling is generally L-shaped to define a corner coupling for coupling said at least one support beam to a second beam.
         16. The building system as recited in claim 13 wherein at least a portion of said at least one coupling has at least a portion that is generally shaped like an I- beam having first flange, generally opposing second flange and web coupling said first and second flanges, said first and second flanges being generally U-shaped in cross section and each comprising a first flange wall and a second flange wall and flange joining portion for joining said first and second flange walls; said plurality of internal wall surfaces comprising a first internal beam wall surface, a second internal beam wall surface and a third internal beam wall surface; and said first and second flange walls each having at least one surface that becomes generally opposed or adjacent to said first internal beam wall surface and said second internal beam wall surface, respectively, said flange joining portion becoming generally opposed or adjacent said third internal beam wall surface.
________________________________
         17. The building system as recited in claim 13 wherein at least a portion of said at least one coupling defines an I-beam configuration in cross-section and said at least one coupling is generally L-shaped to define a corner coupling for coupling said at least one support beam to a second beam.
20. The building system as recited in claim 15 wherein said at least one coupling is a support coupling having a first end having at least a portion that defines a generally I- beam shape that is received in said at least one support beam and a second end that is fixed or mounted to a support surface.
         18. The building system as recited in claim 13 wherein said at least one coupling is a support coupling having a first end having at least a portion that defines a generally I-beam shape that is received in said at least one support beam and a second end that is fixed or mounted to a support surface.
21. The building system as recited in claim 15 wherein said at least one coupling has a first flange and a generally opposing second flange, at least one of said first and second flanges being generally U-shaped in cross section, said at least one coupling being a splice coupling adapted to splice together said at least one support beam to a second support beam.
         19. The building system as recited in claim 13 wherein said at least one coupling has a first flange and a generally opposing second flange, at least one of said first and second flanges being generally U-shaped in cross section, said at least one coupling being a splice coupling adapted to splice together said at least one support beam to a second support beam.
22. The building system as recited in claim 15 wherein said at least one support beam comprises an internal beam structure extending at least part of a length of said at least one support beam, said at least one coupling having a predetermined shape to cooperate with at least one of said plurality of internal wall surfaces of said at least one support beam to define an aperture into which said internal beam structure may be received.
         20. The building system as recited in claim 13 wherein said at least one support beam comprises an internal beam structure extending at least part of a length of said at least one support beam, said at least one coupling having a predetermined shape to cooperate with at least one of said plurality of internal wall surfaces of said at least one support beam to define an aperture into which said internal beam structure may be received.
23. The building system as recited in claim 22 wherein said internal beam structure is a retaining channel or spline groove.
         21. The building system as recited in claim 20 wherein said internal beam structure is a retaining channel or spline groove.
24. The building system as recited in claim 22 wherein said at least one coupling comprises at least a portion that defines a general I-beam shape having at least one flange having at least one beveled corner or edge that defines said predetermined shape.
         22. The building system as recited in claim 20 wherein said at least one coupling comprises at least a portion that defines a general I-beam shape having at least one flange having at least one beveled corner or edge that defines said predetermined shape.  
25. The building system as recited in claim 15 wherein said at least one coupling comprises at least a portion having a general shape of an I-beam with a first flange and a second flange, at least one of said first flange or second flange having at least one truncated or beveled corner adapted to accommodate an internal beam structure on at least one of said plurality of internal wall surfaces.
         23. The building system as recited in claim 13 wherein said at least one coupling comprises at least a portion having a general shape of an I-beam with first flange and second flange, at least one of said first flange or second flange having at least one truncated or beveled corner adapted to accommodate an internal beam structure on at least one of said plurality of internal wall surfaces.
26. The building system as recited in claim 15 wherein said at least one coupling comprises an I-beam and has a first portion and a second portion; a dimension or size of at least one of said first portion or said second portion being selected in response to a dimension or size of said at least one support beam.
         24. The building system as recited in claim 13 wherein said at least one coupling comprises an I-beam and has a first portion and a second portion; a dimension or size of at least one of said first portion or said second portion being selected in response to a dimension or size of said at least one support beam.
27. The building system as recited in claim 15 wherein said at least one coupling comprises a first portion having a first axis and a second portion having a second axis, said first and second axes being angled a predetermined angle with respect to each other.
         25. The building system as recited in claim 13 wherein said at least one coupling comprises a first portion having a first axis and a second portion having a second axis, said first and second axes being angled a predetermined angle with respect to each other.
28. The building system as recited in claim 15 wherein said building system comprises at least one fastener for securing said at least one support beam to said at least one coupling, said at least one fastener passing through only one of said plurality of beam walls before engaging said at least one coupling and does not pass through another of said at least one of said plurality of beams walls.
         26. The building system as recited in claim 13 wherein said building system comprises at least one fastener for securing said at least one support beam to said at least one coupling, said at least one fastener passing through only one of said plurality of beam walls before engaging said at least one coupling and does not pass through another of said at least one of said plurality of beams walls.
29. The building system as recited in claim 28 wherein said at least one fastener comprises a plurality of fasteners and said plurality of beam walls defines a plurality of fascia walls and a plurality of non-fascia or end walls, each of said plurality of fasteners comprising being mounted in one of said plurality of non-fascia or end walls and not any of said plurality of fascia walls.
         27. The building system as recited in claim 26 wherein said at least one fastener comprises a plurality of fasteners and said plurality of beam walls defines a plurality of fascia walls and a plurality of non-fascia or end walls, each of said plurality of fasteners comprising being mounted in one of said plurality of non-fascia or end walls and not any of said plurality of fascia walls.
30. The building system as recited in claim 15 wherein a length of said at least one support beam is directly related to at least one dimension of at least a portion of said at least one coupling that is received in said at least one support beam.
         28. The building system as recited in claim 13 wherein a length of said at least one support beam is directly related to at least one dimension of at least a portion of said at least one coupling that is received in said at least one support beam.	
31. The building system as recited in claim 15 wherein said at least one coupling is a corner coupler dimensioned and adapted to provide a corner coupling of said at least one support beam having a coupling strength that eliminates a need for any cable tie downs.
         29. The building system as recited in claim 13 wherein said at least one coupling is a corner coupler dimensioned and adapted to provide a corner coupling of said at least one support beam having a coupling strength that eliminates a need for any cable tie downs.
32. The building system as recited in claim 15 wherein each of said at least one support beam has a plurality of spline grooves adapted to receive a spline for securing a screen onto said support beam.
         30. The building system as recited in claim 13 wherein each of said at least one support beam has a plurality of spline grooves adapted to receive a spline for securing a screen onto said support beam.
33. The building system as recited in claim 32 wherein said plurality of spline grooves comprise a first spline groove situated on a first end wall of each of said at least one support beam and a second spline groove situated on a side fascia wall of each of said at least one support beam.
         31. The building system as recited in claim 30 wherein said plurality of spline grooves comprise a first spline groove situated on a first end wall of each of said at least one support beam and a second spline groove situated on a side fascia wall of each of said at least one support beam.
34. The building system as recited in claim 15 wherein said at least coupling comprises an insert end for inserting into at least one of said at least one support beam and a mounting end for mounting to a surface or substrate.
         32. The building system as recited in claim 13 wherein said at least coupling comprises an insert end for inserting into at least one of said at least one support beam and a mounting end for mounting to a surface or substrate.
35. A coupler for use with at least one support beam of a building structure, said coupler comprising: a body having at least a portion that is sized and adapted to fit into at least one end of said at least one support beam and to engage the internal walls thereof in order to buttress or support said at least one support beam; said body comprising a web having a first flange on a first end of said web and a second flange on a second end of said web; said first and second flanges each having a primary flange surface and at least one flange wall surface integrally or monolithically formed with said primary flange surface; and said at least one first flange wall surface being generally perpendicular to said primary flange surface.
36. The coupler as recited in claim 35 wherein said coupler is a corner coupler, a splicing coupler or a support coupler.
        33. A coupler for use with at least one support beam of a building structure for supporting a wall or screen, said coupler comprising: a body having at least a portion that is sized and adapted to fit into at least one end of said at least one support beam and to engage the internal walls thereof in order to buttress or support said at least one support beam; said body comprising a web having a first flange on a first end of said web and a second flange on a second end of said web; said first and second flanges each having a primary flange surface and at least one flange wall surface integrally or monolithically formed with said primary flange surface; and said at least one first flange wall surface being generally perpendicular to said primary flange surface; wherein said coupler is a corner coupler, a splicing coupler or a support coupler; wherein said coupler comprises said at least one flange wall surface and said web for joining said at least one first and second flanges, each of said at least one flange wall surface of said at least one first and second flanges defining at least one flange wall that becomes at least partially situated adjacent to at least one of a plurality of internal walls of said at least one support beam and having a predetermined shape to cooperate with said plurality of internal walls of said at least one support beam to define an aperture adapted to receive a beam structure; wherein said coupler is situated in said at least one support beam and defines the structure, said structure generally defining a frame for supporting said wall or screen.
36. The coupler as recited in claim 35 wherein said coupler is a corner coupler, a splicing coupler or a support coupler.
See claim 33.
37. The coupler as recited in claim 36, wherein each of said support coupler, said splicing coupler and said corner coupler have at least a portion that is generally in the shape of an I in cross-section.
       35. The coupler as recited in claim 34, wherein each of said support coupler, said splicing coupler and said corner coupler have at least a portion that is generally in the shape of an I in cross-section.
38. The coupler as recited in claim 35 wherein each of said at least one flange wall surface comprises a first flange wall and a second flange wall, both of which project from said primary flange surface, said primary flange surface and said at least one first and second flange wall surfaces cooperate to define a general U-shape.
        36. The coupler as recited in claim 33 wherein each of said at least one flange wall surface comprises first flange wall and second flange wall, both of which project from said primary flange surface, said primary flange surface and said at least one first and second flange wall surfaces cooperate to define a general U-shape.
39. The coupler as recited in claim 38 wherein said coupler comprises a beveled, angled or curved wall surface that joins or couples said first and second flange wall surfaces and said primary flange surface.
        37. The coupler as recited in claim 36 wherein said coupler comprises a beveled, angled or curved wall surface that joins or couples said first and second flange wall surfaces and said primary flange surface.
40. The coupler as recited in claim 39 wherein said beveled, angled or curved wall surface cooperates with at least one internal surface of said at least one support beam to define an elongated aperture for accommodating or receiving an internal beam structure of said at least one support beam.
        38. The coupler as recited in claim 37 wherein said beveled, angled or curved wall surface cooperates with at least one internal surface of said at least one support beam to define an elongated aperture for accommodating or receiving an internal beam structure of said at least one support beam.
41. A building system comprising: at least one fastener for securing at least one support beam to at least one coupling, at least one fastener passing through only one of at least one plurality of beam walls before engaging said at least one coupling and does not pass through another of said at least one of said plurality of beam walls.
     26. The building system as recited in claim 13 wherein said building system comprises at least one fastener for securing said at least one support beam to said at least one coupling, said at least one fastener passing through only one of said plurality of beam walls before engaging said at least one coupling and does not pass through another of said at least one of said plurality of beams walls.  
42. The building system as recited in claim 41 wherein said at least one fastener comprises a plurality of fasteners and said plurality of beam walls defines a plurality of fascia walls and a plurality of non-fascia or end walls, each of said plurality of fasteners comprising being mounted in one of said plurality of non-fascia or end walls and not any of said plurality of fascia walls.
        27.  The building system as recited in claim 26 wherein said at least one fastener comprises a plurality of fasteners and said plurality of beam walls defines a plurality of fascia walls and a plurality of non-fascia or end walls, each of said plurality of fasteners comprising being mounted in one of said plurality of non-fascia or end walls and not any of said plurality of fascia walls.
43. A building system comprising: at least one support beam having a plurality of beam walls defining a plurality of internal wall surfaces, respectively, that cooperate to define a beam aperture; and at least one coupling adapted and dimensioned to be received in said beam aperture, said at least one coupling comprising a plurality of coupling surfaces that become positioned in operative relationship with said plurality of internal wall surfaces, respectively, of said at least one support beam to facilitate enhancing a performance or characteristic of said at least one support beam; said at least one coupling increasing an operation performance of said at least one support beam, thereby reducing or eliminating a need for cable tie-downs.
          40. A building system comprising: at least one support beam used in building a structure for supporting a wall or screen, said at least on support beam having a plurality of beam walls defining a plurality of internal wall surfaces, respectively, that cooperate to define a beam aperture; and at least one coupling adapted and dimensioned to be received in said beam aperture, said at least one coupling comprising a plurality of coupling surfaces that become positioned in operative relationship with said plurality of internal wall surfaces, respectively, of said at least one support beam to facilitate enhancing a performance or characteristic of said at least one support beam; said at least one coupling increasing an operation performance of said at least one support beam, thereby reducing or eliminating a need for cable tie-downs; wherein said at least one coupling is a corner coupler, a splicing coupler or a support coupler; wherein said at least one coupling comprises a first flange, a generally opposing second flange and a rib for joining said first and second flanges, each of said first and second flanges having at least one flange wall that becomes at least partially situated adjacent to at least one of said internal surfaces of said at least one support beam and having a predetermined shape to cooperate with said at least one of said internal surfaces of said at least one support beam to define an aperture adapted to receive a beam structure; wherein said at least one coupling is situated in said at least one support beam and defines the structure, said structure generally defining a frame for supporting said wall or screen.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/